Name: Commission Regulation (EC) No 2483/95 of 25 October 1995 opening and providing for the administration of a Community tariff quota for cows and heifers, other than those intended for slaughter, of certain Alpine and mountain breeds, originating in certain third countries for the period 1 July to 31 December 1995
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  cooperation policy;  EU finance
 Date Published: nan

 26. 10 . 95 EN I Official Journal of the European Communities No L 256/ 13 COMMISSION REGULATION (EC) No 2483/95 of 25 October 1995 opening and providing for the administration of a Community tariff quota for cows and heifers , other than those intended for slaughter, of certain Alpine and mountain breeds , originating in certain third countries for the period 1 July to 31 December 1995 THE COMMISSION OF THE EUROPEAN COMMUNITIES, prevent speculation and given the end-use , only quantities of a certain size representative of trade with third coun ­ tries should be taken into account as reference quantities for the allocation of the second part ; whereas, for all traders from the new Member States, imported animals must be from countries which are third countries for them at the time of import ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2179/95 of 8 August 1995 providing for the adjustment, as an auto ­ nomous and transitional measure , of certain agricultural concessions provided for in the Europe Agreements and amending Regulation (EC) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions ('), and in particular Article 8 thereof, Whereas, subject to the provisions of this Regulation , Commission Regulations (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (2), as last amended by Regulation (EC) No 2137/95 (3), and (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (4) are applicable to import certificates issued under this Regulation ;Whereas Regulation (EC) No 2179/95 provides , in the framework of the autonomous adjustment of the conces ­ sions , for a tariff quota for animals of certain mountain breeds originating in certain third countries ; whereas the annual quota is 5 000 head ; whereas this quota should therefore be opened for 2 500 head for the period 1 July to 31 December 1995, and detailed rules adopted for its application ; Whereas Article 82 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code Q, as amended by the Act of Accession of Austria, Finland and Sweden , provides for customs super ­ vision of goods put into free circulation at a reduced rate of duty on account of their end-use ; whereas imported animals should be monitored for a certain period to ensure they are not slaughtered ; whereas , in order to ensure that the animals concerned are not slaughtered, a security should be required ; Whereas these arrangements are based on the allocation by the Commission of the quantities available to tradi ­ tional traders (first part) and traders involved in the cattle trade (second part) ; whereas the first part should be allo ­ cated to traditional importers in proportion to the number of animals imported under similar quotas between 1 July 1992 and 30 June 1995 and to traditional importers in the new Member States ; whereas, in order to Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 1 . The following tariff quota is hereby opened for the period 1 July to 31 December 1995 for animals originating in the third countries listed in Annex I : ( 2 ) OJ No L 331 , 2. 12 . 1988 , p. 1 . 0 OJ No L 214, 8 . 9 . 1995, p. 21 . (4) OJ No L 143, 27 . 6 . 1995, p. 35 . H OJ No L 302, 19 . 10 . 1992, p. 1 .(') OJ No L 223 , 20 . 9 . 1995, p. 29 . No L 256/ 14 flNl Official Journal of the European Communities 26 . 10 . 95 Serial Number CN code C) Description Quota volume Customs duty 09.0001 ex 0102 90 05 ex 0102 90 29 ex 0102 90 49 ex 0102 90 59 ex 0102 90 69 Cows and heifers , other than those intended for slaughter, of the follo ­ wing mountain breeds : grey, brown, yellow and mottled Simmental breed and Pinzgau breed 2 500 6 % ad valorem (') Taric codes : see Annex II . 2. For the purposes of this Regulation, the animals referred to in paragraph 1 shall be considered not to be intended for slaughter if they are not slaughtered within four months of the date of acceptance of the declaration of release for free circulation . Derogations may, however, be granted in the event of duly proven cases of force majeure. June 1 995 or to the quantities applied for if they are less than imports during the period in question . The second part shall be allocated to eligible importers as referred to in 1 (b) above in proportion to the quantities applied for. In the latter case : (a) applications for the right to import more than 50 head shall automatically be reduced to that number ; (b) if, because of the numbers applied for, the percentage reduction results in fewer than 15 head per applica ­ tion, the Member States shall , by drawing lots, allocate rights to import covering 15 head. Article 2 3 . Proof of import shall be provided by means of the customs document of release for free circulation duly endorsed by the customs authorities . 1 . The quota referred to in Article 1 ( 1 ) shall be divided into two parts of 80 % , i.e. 2 000 head, and 20 % , i.e. 500 head : (a) The first part, equal to 80 % of the quota volume, shall be allocated to :  importers from the Community as constituted on 31 December 1994 who are able to furnish proof of having imported between 1 July 1992 and 30 June 1995, animals covered by the import quota for animals in the category referred to in Article 1 ( 1 ), and  importers from the new Member States who are able to furnish proof of having, between 1 July 1992 and 30 June 1995, imported into the Member State in which they are established animals falling within the CN codes referred to in Annex II from countries which, at the time of import, were for them third countries . (b) The second part, equal to 20 % of the quota volume, shall be reserved for applicants who can prove that they imported, between 1 July 1994 and 30 June 1995, at least 15 live bovine animals falling within CN code 0102 from countries which, at the time of import, were for them third countries . Importers must be entered in a national VAT register. 2 . Upon application for the right to import, the first part shall be importers as referred to in 1 (a) above in proportion to their imports of animals in the category referred to in Article 1 ( 1 ) between 1 July 1992 and 30 Article 3 1 . An application for the right to import may only be submitted in the Member State in which the applicant is entered in a national VAT register . 2 . An applicant may submit only one application and that application shall refer to only one part of the quota. Where an applicant submits more than one application, all applications from that person shall be considered invalid. 3 . For the purposes of Article 2 (2), all applications, accompanied by the proof referred to in Article 2 (3), must reach the competent authorities by 27 October 1995. After verifying the documents submitted, the Member States shall notify the Commission , by 8 November 1995, of :  the number of applicants and the number of head applied for by each category of importer,  the average figure for previous imports supplied by each applicant in respect of the quantities reserved for importers as referred to in Article 2 ( 1 ) (a). 26. 10 . 95 EN 1 Official Journal of the European Communities No L 256/ 15 4 . All notifications, including 'zero notifications, shall be made to the address given in Annex III . The security shall be released immediately proof is supplied to the customs authorities concerned that the animals : (a) were not slaughtered within four months of the date of release for free circulation , or (b) were slaughtered within that period for reasons consti ­ tuting a case of force majeure or for health reasons or died as a result of sickness or an accident. Article 7 On the licence application and the licence itself shall be entered : (a) in section 8 , the countries referred to in Annex I ; the licence shall carry with it an obligation to import from one or more of those countries ; (b) in section 16, the CN codes given in Annex II ; (c) in section 20 , one of the following :  Razas alpinas y de montaÃ ±a [Reglamento (CE) n ° 2483/95],  Alpine racer og bjergracer (forordning (EF) nr. 2483/95),  HÃ ¶henrassen (Verordnung (EG) Nr. 2483/95),  Ã Ã »ÃÃ ¹Ã ºÃ ­Ã  Ã ºÃ ±Ã ¹ Ã ¿Ã Ã µÃ ²Ã ¯Ã Ã ¹Ã µÃ  Ã Ã Ã »Ã ­Ã  [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2483/95],  Alpine and mountain breeds (Regulation (EC) No 2483/95), Article 4 The Commission shall notify the Member States as soon as possible of the quantities to be allocated to each appli ­ cant, where necessary as a percentage of the quantity originally applied for or of the applicant's previous imports. Article 5 1 . Imports of quantities allocated shall be subject to presentation of an import licence . 2. Import licence applications may only be lodged with the competent authority of the Member State in which the applicant is entered in a national VAT register. 3 . Pursuant to the notification of allocation from the Commission , import licences shall be issued as soon as possible on application by and in the names of the traders who have obtained rights to import. The issue of licences shall be subject to the lodging by the applicant of a secu ­ rity of ECU 25 per head . The security shall be released immediately licences are returned to the issuing authority bearing an endorsement by the customs authorities acknowledging import of the animals . 4 . The validity of the import licences shall expire on 31 December 1995. 5. Without prejudice to the provisions of this Regula ­ tion , Regulation (EEC) No 3719/88 and Regulation (EC) No 1445/95 shall apply. Notwithstanding Article 9 ( 1 ) of Regulation (EEC) No 3719/88 , however, import licences issued pursuant to this Regulation shall not be transferable and shall confer the right to use the tariff quota only if made out in the name entered on the declaration of release for free circulation accompanying them. Article 8 (4) and the second subparagraph of Article 14 (3) of Regulation (EEC) No 3719/88 shall not apply. Article 6 1 . Checks to ensure that imported animals are not slaughtered within four months of release into free circu ­ lation shall be carried out in accordance with Article 82 of Regulation (EEC) No 2913/92. 2. Without prejudice to the provisions of Regulation (EEC) No 2913/92, importers shall lodge a security of ECU 1 367 per tonne with the competent customs autho ­ rities to ensure compliance with the obligation not to slaughter the animals.  Races alpines et de montagne [rÃ ¨glement (CE) n0 2483/95],  Razze alpine e di montagna [regolamento (CE) n . 2483/95],  Bergrassen [Verordening (EG) nr. 2483/95],  RaÃ §as alpinas e de montanha [Regulamento (CE) n ? 2483/95],  Alppi- ja vuoristorotuja [asetus (EY) N:o 2483/95],  Alp- och bergraser (fÃ ¶rordning (EG) nr 2483/95). Article 8 At the beginning of each month , the competent authori ­ ties shall forward details of the quantities and the origin of the animals imported during the previous month on the basis of the returned licences referred to in Article 5 (3). The information shall be sent by fax to the address given in Annex III. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July to 31 December 1995. No L 256/16 EN Official Journal of the European Communities 26. 10 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 October 1 995 . For the Commission Franz FISCHLER Member of the Commission 26. 10 . 95 EN Official Journal of the European Communities No L 256/ 17 ANNEX I List of third countries  Hungary,  Poland,  Czech Republic,  Slovak Republic,  Romania,  Bulgaria,  Lithuania,  Latvia,  Estonia . ANNEX II Taric codes Order No CN code Taric code 09.0001 ex 0102 90 05 0102 90 05-20 * 40 ex 0102 90 29 0102 90 29-20 ¢ 40 ex 0102 90 49 0102 90 49 * 20 * 40 ex 0102 90 59 0102 90 59*11 * 19 * 31 * 39 ex 0102 90 69 0102 90 69*10 * 30 ANNEX III COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  Beef/veal and sheepmeat Fax : (32 2) 295 36 13.